DETAILED ACTION
This Office Action is in response to the election filed on 27 July 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 21-31 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the photonic packages of claims 21-28 appear to comprise an interconnect structure and redistribution structures whereas the elected invention of claims 12-20 do not appear to have such limitations. Rather, the photonic package of the elected invention appear to be distinct from the first interconnect structure since it is bonded to, and does not comprise said first interconnect structure. As such, the two inventions appear to be different subcombinations.
The device of claims 29-31 appear to recite limitations requiring the use of TSVs whereas the elected invention of claims 12-20 do not have such a limitation. Furthermore, the elected invention appears to require the limitations of an interposer, whereas the device of claims 29-31 do not have such limitations. As such, the two inventions appear to be different subcombinations.
This invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-31 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant’s election of Invention III in the reply filed on 27 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 is dependent from claim 12. Claim 17 recites in pertinent part, “an interposer”; however, claim 12 already recites “an interposer structure”.  It is unclear as to whether these two elements are the same or are different. For the purposes of examination and to avoid an antecedent basis issue, the limitation of claim 17 will be read as “the interposer structure”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chantre et al. (US 2014/0376857 A1; hereinafter Chantre).
In regards to claim 12, Chantre teaches a package, comprising: 
an interposer structure comprising: 
a first via ([0036]; fig. 8: e.g. the lowest instances of (V)); 
a first interconnect device ([0037]; e.g. (M1)) comprising conductive routing, wherein the first interconnect device is free of active devices (fig. 8); 
an encapsulant surrounding the first via and the first interconnect device ([0037]: e.g. (4), wherein insulation 4 is the same as (9) which is referred to as an encapsulation in [0048]); and 
a first interconnect structure ([0036]; fig. 8: e.g. upper instances of (V)) over the encapsulant, the first interconnect structure connected to the first via and the first interconnect device (fig. 8); 
a first semiconductor die (71) [0041] bonded to the first interconnect structure, wherein the first semiconductor die is electrically connected to the first interconnect device (fig. 8); and 
a first photonic package bonded to the first interconnect structure, wherein the first photonic package is electrically connected to the first semiconductor die through the first interconnect device, wherein the first photonic package comprises: 
a photonic routing structure comprising a waveguide (GO) on a substrate (1) [0049]; 
a second interconnect structure (10) [0031] over the photonic routing structure, the second interconnect structure comprising conductive features and dielectric layers (fig. 8); and 
an electronic die (13) bonded to the second interconnect structure, wherein the electronic die is electrically connected to the second interconnect structure ([0031]; fig. 8).
In regards to claim 13, Chantre teaches the limitations discussed above in addressing claim 12. Chantre further teaches the limitations wherein the first photonic package further comprises: a grating coupler (11) on the substrate; and an optical fiber mounted over the first photonic package, wherein the optical fiber is optically coupled to the grating coupler [0051].
In regards to claim 14, Chantre teaches the limitations discussed above in addressing claim 13. Chantre further teaches the limitations wherein a region of the second interconnect structure between the grating coupler and the optical fiber is free of conductive features ([0051]; fig. 8: insulating region (9) is between (11) and (FAR), to which the optical fiber is connected).
In regards to claim 15, Chantre teaches the limitations discussed above in addressing claim 13. Chantre further teaches the limitations wherein the dielectric layers of the second interconnect structure are transparent to optical signals transmitted between the grating coupler and the optical fiber (fig. 8: (10) has to be transparent for (GO) to be a waveguide).
In regards to claim 16, Chantre teaches the limitations discussed above in addressing claim 12. Chantre further teaches the limitations wherein the interposer structure comprises: a second interconnect device (another set of (M1)) [0037]; and a second photonic package (14) [0031] bonded to the first interconnect structure, wherein the second photonic package and the first semiconductor die are electrically connected to the second interconnect device (fig. 8).
In regards to claim 17, Chantre teaches the limitations discussed above in addressing claim 12. Chantre further teaches the limitations wherein the first semiconductor die (71) [0041] is connected to the first interconnect structure (upper instances of (V)) by the interposer structure ([0036]; fig. 9).
In regards to claim 18, Chantre teaches the limitations discussed above in addressing claim 12. Chantre further teaches the limitations wherein the interposer structure comprises an integrated passive device (IPD) (12) electrically connected to the first interconnect structure, wherein the IPD is surrounded by the encapsulant ([0031]; fig. 3).
In regards to claim 19, Chantre teaches the limitations discussed above in addressing claim 12. Chantre further teaches the limitations wherein the first interconnect device (an instance of (M1)) [0037] laterally overlaps the first semiconductor die (71) [0041] and the first photonic package (e.g. (10)) ([0041]; fig. 9).
In regards to claim 20, Chantre teaches the limitations discussed above in addressing claim 12. Chantre further teaches the limitations wherein the photonic routing structure comprises a photonic device (GO) [0031], wherein the electronic die is electrically connected to the photonic device (parts of (10)) [0031] through the second interconnect structure (other parts of (10)) [0041].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812